Balletta, J.,
dissents and votes to reverse the judgment of conviction, on the law, and to order a new trial, with the following memorandum: The essential facts in this case are summarized in the majority’s decision and are not seriously in dispute. Rather, the dispute in this case concerns the legal conclusion to be drawn from those facts, namely, whether the Sprint sheet, being a written record of the emergency telephone 911 call to the New York City Police Department, constituted Rosario material. While the majority concludes that it was not Rosario material, it is my opinion that there was a Rosario violation warranting a new trial.
In People v Rosario (9 NY2d 286), the Court of Appeals held that once a witness testified for the People, the prosecutor was obligated to turn over to the defendant’s attorney the witness’s prior statements relating to "the subject matter of the witnesses] testimony” (People v Rosario, supra, at 289). The purpose of the rule "is to afford the defendant a fair opportunity to cross-examine the People’s witnesses at trial” (People v Poole, 48 NY2d 144, 149). The statutory codification of the Rosario rule is embodied in CPL 240.45, which reads in relevant part as follows:
"1. After the jury has been sworn and before the prosecutor’s opening address * * * the prosecutor shall * * * make available to the defendant:
"(a) Any written or recorded statement * * * made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness’s testimony” (CPL 240.45 [1] [a]).
During the almost 30 years since the Rosario decision, the *844Court of Appeals has consistently refused to dilute the force and effect of the rule by finding some artificial means of excluding a statement from Rosario’s scope. Indeed, the court has made it clear that "[t]he character of a statement is not to be determined by the manner in which it is recorded, nor is it changed by the presence or absence of a signature” (People v Consolazio, 40 NY2d 446, 453). Thus, written statements made by a witness (see, People v Rosario, supra), as well as a statement in narrative form made by an Assistant District Attorney in preparation for trial (see, People v Hawa, 15 AD2d 740, affd 13 NY2d 718), an unsigned questionnaire-worksheet used to assist in Grand Jury presentations (see, People v Consolazio, supra), police reports (see, People v Ranghelle, 69 NY2d 56), memo book entries made by an investigating detective (see, People v Ray, 140 AD2d 380), notes made by a parole officer (see, People v Fields, 146 AD2d 505), and even statements recorded by private parties at the behest of law enforcement personnel and within their possession and control (see, People v Perez, 65 NY2d 154), have all been held to constitute Rosario material. Moreover, and of particular relevance here, this court has held that the tapes of telephone calls made to an emergency telephone 911 operator also constitute Rosario material (see, People v Kent, 125 AD2d 590, 591; see also, People v Parker, 157 AD2d 519).
In the instant case, the defendant contends that the Sprint sheet is Rosario material because it contains a statement by the token clerk who testified for the prosecution, and because it was in the People’s possession inasmuch as it was in the custody of the Police Department. There can be no dispute that the statement contained on the Sprint sheet and which described the attacker was directly related to the subject matter of the token clerk’s testimony.
The People do not claim that the substance of the statement precludes it from being Rosario material. Rather, their contention is that the statement was relayed by a Transit Authority employee and, as such, it is not the witness token clerk’s statement, and hence, not Rosario material. In my view, this assertion is not supported by the record or the law; and, given the policy considerations underlying Rosario, should be rejected by this court. The distinction sought to be drawn by the People is merely one of semantics.
First, contrary to the majority’s suggestion, there is nothing in the record which definitely establishes that the message was relayed to the emergency telephone 911 operator by a Transit Authority official. The record is not crystal clear on *845this matter. It may very well be that this information was automatically relayed electronically from the Transit Authority to the New York City Police Department. In such an event, there would be no basis on which to rule that the Sprint report was not Rosario material because such an electronic transfer of this information would not have altered its substance or character at all. It would be as though the witness had called the emergency telephone 911 number directly, creating his own record, which undoubtedly would constitute Rosario material (see, e.g., People v Kent, 125 AD2d 590, supra; People v Parker, 157 AD2d 519, supra). However, under the circumstances of this case, the actual means by which the information was relayed from the Transit Authority to the Police Department is irrelevant. The precise mode of transmission should not be the decisive factor in determining whether the Sprint report constitutes Rosario material.
Thus, in my view, even if the information was relayed to the emergency telephone 911 operator electronically or by a Transit Authority official, the Sprint sheet should still be considered Rosario material. To hold otherwise would circumvent the policy of the Rosario rule, which is that "a right sense of justice entitles the defense to examine a witnesses] prior statement, whether or not it varies from his testimony on the stand” (People v Rosario, 9 NY2d 286, 289, supra). This rationale has been viewed as so fundamental to the administration of justice that the complete failure to provide Rosario material to the defense results in an automatic reversal of the judgment conviction and the holding of a new trial regardless of whether the statement itself was prejudicial or harmless (see, People v Ranghelle, 69 NY2d 56, supra; see also, People v Jones, 70 NY2d 547, 553; People v Novoa, 70 NY2d 490, 499).
In view of this State’s strong policy regarding Rosario material and the repeated failures of the People to convince the Court of Appeals to carve out exceptions to the rule, this court should not allow the People to sidestep Rosario merely because the information contained in the report was apparently relayed by another official who happened not to be a New York City Police Department employee. This is particularly so where the two interacting officials or employees are members of the New York City Transit Authority and the New York City Police Department. Both are local law enforcement agencies, and a report from one to the other is tantamount to a report from one police official to another, and it should be viewed as Rosario material when it contains relevant statements of a prosecution witness.
*846By accepting the People’s argument, many statements required to be produced under Rosario will now escape production. For instance, if a witness was to give a description of a perpetrator to a police officer, who seconds later repeated that description to his partner, who then jotted it down, the latter’s notes would not be considered Rosario material. Similarly, if a witness made a statement to a trial assistant who relayed it to an Assistant District Attorney, who then wrote it down, that statement would not be considered Rosario material either. There are numerous situations in which members of a law enforcement agency might relay statements made to them and moments later the actual note taking might be done by someone else. If such material is not deemed to fall under the protection of Rosario, the effects could be detrimental. One can only imagine the potential for deliberate circumvention.
The case of People v Martinez (71 NY2d 937), cited by the majority, is inapposite since the issue in Martinez was not whether the tape was Rosario material; but, rather, the issue concerned the appropriateness of the sanction imposed upon the prosecution for the loss of a police officer’s notebook containing statements given by a witness. Thus, the Court of Appeals in Martinez did not discuss whether the tape of a radio communication was Rosario material as that issue was not before it.
Given the fact that the Transit Authority Police Department is a law enforcement agency, the information contained on a Sprint sheet is either relayed to the police electronically or immediately after it is received by an official of the Transit Authority, and the Court of Appeals notable refusal to carve out exceptions to the rule, coupled with the court’s statements that the purpose of the rule is to "ensure that a defendant 'receives the full benefit of a [prosecution] witnesses] statements for impeachment purposes’ ” (People v Ranghelle, 69 NY2d 56, 62, supra), the Sprint sheet should be deemed Rosario material.
The prosecution argues that the danger of distortion is great if we allow a transit official to relay information to the police via the 911 emergency telephone number and then declare the Sprint record Rosario material. This fear is unfounded. First, in this type of situation, the information is relayed immediately if not instantaneously by parties trained in receiving and transmitting such information. Thus, the minimal chance for distortion is far outweighed by the prejudice which would be caused to the defendant, particularly since "[t]he focus of *847Rosario is on fairness to [the] defendant” (People v Jones, 70 NY2d 547, 553, supra).
Secondly, the People’s assertion that the Sprint sheet should not be considered Rosario material because the witness would not be cross-examined on what he said but rather on what the relaying transit official said, can be characterized as overreaching. In every instance wherein Rosario material is acquired, there is the possibility of distortion, left out statements, or quoting out of context. Many of the cases dealing with the Rosario rule involve a police officer’s notes or an Assistant District Attorney’s report and none of these cases requires that the writings or records be verbatim transcriptions of a witness’s statements in order to classify them as Rosario material. In fact, it is possible that an emergency telephone 911 operator could make a mistake and distort a caller’s statements but the Sprint record of that call would nevertheless be considered Rosario material. Thus, the People’s contention that the chance for distortion should preclude a finding that the Sprint sheet is Rosario material is easily dismissed.
Finally, the People argue that if we hold that this Sprint sheet is Rosario material we would be imposing an undue burden on the People. This assessment is irrational. If we limit our holding to the Sprint sheet, the record of such a call is already in the hands of the police just as it would have been had the token clerk called 911 directly, and therefore, no additional burden whatsoever is placed on the prosecution. Moreover, the Court of Appeals has held that " ' "the State has no interest in interposing any obstacle to the disclosure of the facts” ’, and society’s interest in maintaining criminal trials as truth-finding processes requires that the burden of locating and producing prior statements of complaining witnesses, filed with police agencies, remain solely with the People” (People v Ranghelle, 69 NY2d 52, 64, supra; see, People v Rosario, 9 NY2d 286, 290, supra).
In conclusion, we should not weaken the rule, whose purpose is to ensure a fair trial, by holding that this Sprint sheet is not Rosario material merely because the information contained therein may have been passed along by a Transit Authority official.
Accordingly, inasmuch as the Sprint sheet was in the People’s possession (see, People v Consolazio, 40 NY2d 446, supra), and since they failed to supply the defendant with it, reversal of the judgment of conviction and a new trial is warranted (see, People v Ranghelle, supra).